 
SUBSCRIPTION ESCROW AGREEMENT


THIS SUBSCRIPTION ESCROW AGREEMENT dated as of November 18, 2011 (this
“Agreement”), is entered into among International Assets Advisory, LLC (the
“Dealer Manager”), Preferred Apartment Communities, Inc. (the “Company”) and UMB
Bank, National Association, a national banking association, as escrow agent (the
“Escrow Agent”).


WHEREAS, the Company intends to raise cash funds from Investors (as defined
below) pursuant to a public offering (the “Offering”) of not less than (a) 2,000
units, having a purchase price of $1,000 per unit (for an aggregate offering
amount of $2,000,000), consisting of (i) 2,000 shares of Series A Redeemable
Preferred Stock, par value $0.01 per share, and (ii) warrants to purchase 40,000
shares of common stock, par value $0.01 per share, of the Company (the “Minimum
Amount”), and not more than (b) 150,000 units, having a purchase price of $1,000
per unit (for an aggregate offering amount of $150,000,000), consisting of (i)
150,000 shares of Series A Redeemable Preferred Stock, par value $0.01 per
share, and (ii) warrants to purchase 3,000,000 shares of common stock, par value
$0.01 per share, of the Company (collectively, the “Securities”), pursuant to
the registration statement on Form S-11 of the Company (No. 333- 176604) (as
amended, the “Offering Document”).


WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent only
for the express duties set forth herein.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.           Proceeds to be Escrowed. On or before the date the Offering
Document is declared effective by the Securities and Exchange Commission, the
Company shall establish an escrow account with the Escrow Agent to be invested
in accordance with Section 7 entitled “ESCROW ACCOUNT FOR THE BENEFIT OF
INVESTORS OF UNITS OF PREFERRED APARTMENT COMMUNITIES, INC.” (including such
abbreviations as are required for the Escrow Agent’s systems) (the “Escrow
Account”).  All checks, wire transfers and other funds received from subscribers
of Securities (“Investors”) in payment for the Securities (“Investor Funds”)
will be delivered to the Escrow Agent within one business day following the day
upon which such Investor Funds are received by the Company or its agents, and
shall, upon receipt by the Escrow Agent, be retained in escrow by the Escrow
Agent.  During the term of this Agreement, the Company or its agents shall cause
all checks received by and made payable to it for payment for the Securities to
be endorsed in favor of the Escrow Agent and delivered to the Escrow Agent for
deposit in the Escrow Account.


The initial escrow period shall commence upon the effectiveness of this
Agreement and shall continue until the earliest to occur of:  (a) the close of
business on December 31, 2012; (b) the date upon which the Escrow Agent receives
confirmation that the Company has raised the Minimum Amount of at least
$2,000,000 of gross offering proceeds (such date, the “Break Escrow Date”); (c)
the date the Escrow Agent receives written notice from the Company that it is
abandoning the sale of the Securities; and (d) the date the Escrow Agent
receives notice from the Securities and Exchange Commission or any other federal
or state regulatory authority that a stop or similar order has been issued with
respect to the Offering Document and has remained in effect for at least 20
days. The Escrow Account shall not be an interest-bearing account.
 
 
 

--------------------------------------------------------------------------------

 


The Escrow Agent shall have no duty to make any disbursement, investment or
other use of Investor Funds until and unless it has good and collected
funds.  If any checks deposited in the Escrow Account are returned or prove
uncollectible after the funds represented thereby have been released by the
Escrow Agent, then the Company shall promptly reimburse the Escrow Agent for any
and all costs incurred for such, upon request, and the Escrow Agent shall
deliver the returned checks to the Company.  The Escrow Agent shall be under no
duty or responsibility to enforce collection of any check delivered to it
hereunder. 


2.           Investors. Investors will be instructed by the Dealer Manager or
any soliciting dealers retained by the Dealer Manager (the “Soliciting Dealers”)
to remit the purchase price in the form of checks ( “instruments of payment”)
payable to the order of, or funds wired in favor of, “UMB BANK, N.A., ESCROW
AGENT FOR PREFERRED APARTMENT COMMUNITIES, INC.”  Any checks made payable to a
party other than the Escrow Agent shall be returned to the Dealer Manager or
Soliciting Dealer that submitted the check.


If any subscription agreement for the purchase of Securities solicited by a
Soliciting Dealer is rejected by the Company, then the subscription agreement
and check for the purchase of Securities will be returned to the rejected
subscriber within ten business days from the date of rejection.


All Investor Funds deposited in the Escrow Account shall not be subject to any
liens or charges by the Company or the Escrow Agent, or judgments or creditors’
claims against the Company, until and unless released to the Company as
hereinafter provided.  The Company understands and agrees that the Company shall
not be entitled to any Investor Funds on deposit in the Escrow Account and no
such funds shall become the property of the Company, or any other entity except
as released to the Company pursuant to Section 3. The Escrow Agent will not use
the information provided to it by the Company for any purpose other than to
fulfill its obligations as Escrow Agent hereunder.  The Escrow Agent will treat
all Investor information as confidential.


3.           Disbursement of Funds.


(a) Break Escrow – Initial Closing.  The Escrow Agent agrees that the Minimum
Amount of $2,000,000 shall not be released from the Escrow Account to the
Company until and unless the Escrow Agent receives joint written instructions,
in a form substantially similar to the Form of Escrow Release Notice (the
“Escrow Release Notice”) attached hereto as Exhibit C, to release the funds from
(i) the Company’s Chief Executive Officer, President or Chief Financial Officer,
and (ii) the Dealer Manager’s Chief Executive Officer, Chief Operating Officer
or Chief Compliance Officer.
 
 
2

--------------------------------------------------------------------------------

 

If the Minimum Amount of $2,000,000 has not been sold on or prior to the
Termination Date (as defined in Section 4), the Company shall notify the Escrow
Agent in writing of such.  If the Company notifies the Escrow Agent in writing
that the Minimum Amount has not been sold prior to the Termination Date, the
Escrow Agent shall, promptly following the Termination Date, but in no event
more than 30 days after the Termination Date, refund to each Investor by check,
funds deposited in the Escrow Account, or shall return the instruments of
payment delivered to Escrow Agent if such instruments have not been processed
for collection prior to such time, directly to each Investor at the address
previously provided. Notwithstanding the foregoing, the Escrow Agent shall not
be required to remit any payments until funds represented by such payments have
been collected by the Escrow Agent. Additionally, at the end of the third
business day following the Termination Date, the Escrow Agent shall notify the
Company of the amount of the Investor Funds received. Further, once the Offering
has closed, the Company shall notify the Escrow Agent of the same in writing.


If the Escrow Agent receives written notice from the Company that the Company
intends to reject an Investor’s subscription, the Escrow Agent shall pay to the
applicable Investor, within a reasonable time not to exceed ten business days
after receiving notice of the rejection, by first class United States mail at
the address provided on such Investor’s subscription agreement, or at such other
address as shall be furnished to the Escrow Agent by the Investor in writing,
all collected sums paid by the Investor for Securities and received by the
Escrow Agent (without interest thereon).


(b) Post Escrow Break Period.  From and after the Break Escrow Date until the
Termination Date, the Escrow Agent, upon receipt of Escrow Release Notices,
shall periodically transfer any portion of the Investor Funds to the Company or
such other parties as set forth in the applicable Escrow Release Notice.  The
Escrow Agent shall effect such transfer by the close of business on the date the
Escrow Agent receives the applicable Escrow Release Notice; provided, however,
if the Escrow Agent receives the applicable Escrow Release Notice after 2pm
Central Time, then the Escrow Agent shall effect such transfer by the close of
business on the next succeeding business day


4.           Term of Escrow. The “Termination Date” shall be the earliest
of:  (a) the close of business on December 31, 2012; (b) all funds held in the
Escrow Account are distributed to the Company or to Investors pursuant to
Section 3 and the Company has informed the Escrow Agent in writing to close the
Escrow Account; (c) the date the Escrow Agent receives written notice from the
Company that it is abandoning the sale of the Securities; and (d) the date the
Escrow Agent receives notice from the Securities and Exchange Commission or any
other federal or state regulatory authority that a stop or similar order has
been issued with respect to the Offering Document and has remained in effect for
at least 20 days.  After the Termination Date, the Company and its agents shall
not deposit, and the Escrow Agent shall not accept, any additional amounts
representing payments by prospective Investors.
 
 
3

--------------------------------------------------------------------------------

 

5.           Duty and Liability of the Escrow Agent. The sole duty of the Escrow
Agent shall be to receive Investor Funds and subscription agreements and hold
them subject to release, in accordance herewith, and the Escrow Agent shall be
under no duty to determine whether the Company, the Dealer Manager or any
Soliciting Dealer is complying with requirements of this Agreement, the Offering
or applicable securities or other laws in tendering the Investor Funds to the
Escrow Agent. No other agreement entered into between the parties, or any of
them, shall be considered as adopted or binding, in whole or in part, upon the
Escrow Agent notwithstanding that any such other agreement may be referred to
herein or deposited with the Escrow Agent or the Escrow Agent may have knowledge
thereof, including specifically but without limitation the Offering Document or
any other document related to the Offering (including the subscription agreement
and exhibits thereto), and the Escrow Agent’s rights and responsibilities shall
be governed solely by this Agreement.  The Escrow Agent shall not be responsible
for or be required to enforce any of the terms or conditions of the Offering
Document or any other document related to the Offering (including the
subscription agreement and exhibits thereto) or other agreement between the
Company and any other party.  The Escrow Agent may conclusively rely upon and
shall be protected in acting upon any statement, certificate, notice, request,
consent, order or other document believed by it to be genuine and to have been
signed or presented by the proper party or parties. The Escrow Agent shall have
no duty or liability to verify any such statement, certificate, notice, request,
consent, order or other document, and its sole responsibility shall be to act
only as expressly set forth in this Agreement. Concurrent with the execution of
this Agreement, the Company and the Dealer Manager shall each deliver to the
Escrow Agent an authorized signers form in the form of Exhibit A or Exhibit A-1
to this Agreement, as applicable.  The Escrow Agent shall be under no obligation
to institute or defend any action, suit or proceeding in connection with this
Agreement unless first indemnified to its satisfaction.  The Escrow Agent may
consult counsel of its own choice with respect to any question arising under
this Agreement and the Escrow Agent shall not be liable for any action taken or
omitted in good faith upon advice of such counsel.  The Escrow Agent shall not
be liable for any action taken or omitted by it in good faith except to the
extent that a court of competent jurisdiction determines that the Escrow Agent’s
gross negligence or willful misconduct was the primary cause of loss. The Escrow
Agent is acting solely as escrow agent hereunder and owes no duties, covenants
or obligations, fiduciary or otherwise, to any other person by reason of this
Agreement, except as otherwise stated herein, and no implied duties, covenants
or obligations, fiduciary or otherwise, shall be read into this Agreement
against the Escrow Agent.  If any disagreement between any of the parties to
this Agreement, or between any of them and any other person, including any
Investor, resulting in adverse claims or demands being made in connection with
the matters covered by this Agreement, or if the Escrow Agent is in doubt as to
what action it should take hereunder, the Escrow Agent may, at its option,
refuse to comply with any claims or demands on it, or refuse to take any other
action hereunder, so long as such disagreement continues or such doubt exists,
and in any such event, the Escrow Agent shall not be or become liable in any way
or to any person for its failure or refusal to act, and the Escrow Agent shall
be entitled to continue so to refrain from acting until (a) the rights of all
interested parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (b) all differences shall have been adjudged and all
doubt resolved by agreement among all of the interested persons, and the Escrow
Agent shall have been notified thereof in writing signed by all such persons.
Notwithstanding the foregoing, the Escrow Agent may in its discretion obey the
order, judgment, decree or levy of any court, whether with or without
jurisdiction and the Escrow Agent is hereby authorized in its sole discretion to
comply with and obey any such orders, judgments, decrees or levies.  If any
controversy should arise with respect to this Agreement the Escrow Agent shall
have the right, at its option, to institute an interpleader action in any court
of competent jurisdiction to determine the rights of the parties.  IN NO EVENT
SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF
ACTION.  The parties hereto agree that the Escrow Agent has no role in the
preparation of the Offering Documents (including the subscription agreement and
exhibits thereto) and makes no representations or warranties with respect to the
information contained therein or omitted therefrom.  The Escrow Agent shall have
no obligation, duty or liability with respect to compliance with any federal or
state securities, disclosure or tax laws concerning the Offering Documents or
any other document related to the Offering (including the subscription agreement
and exhibits thereto) or the issuance, offering or sale of the Securities.  The
Escrow Agent shall have no duty or obligation to monitor the application and use
of the Investor Funds once transferred to the Company, that being the sole
obligation and responsibility of the Company.
 
 
4

--------------------------------------------------------------------------------

 


6.           Escrow Agent’s Fee. The Escrow Agent shall be entitled to
compensation for its services as stated in the fee schedule attached hereto as
Exhibit B, which compensation shall be paid by the Company. The fee agreed upon
for the services rendered hereunder is intended as full compensation for the
Escrow Agent’s services as contemplated by this Agreement; provided, however,
that if (a) the conditions for the disbursement of funds under this Agreement
are not fulfilled, (b) the Escrow Agent renders any material service not
contemplated in this Agreement, (c) there is any assignment of interest in the
subject matter of this Agreement, (d) there is any material modification hereof,
(e) any material controversy arises hereunder, or (f) the Escrow Agent is made a
party to any litigation pertaining to this Agreement or the subject matter
hereof, then the Escrow Agent shall be reasonably compensated for such
extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney’s fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company.  The Company’s
obligations under this Section 6 shall survive the resignation or removal of the
Escrow Agent and the assignment or termination of this Agreement.


7.           Investment of Investor Funds.  Investor Funds shall be deposited in
the Escrow Account in accordance with Section 1 and held uninvested in the
Escrow Account, which shall be non-interest bearing.


8.           Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of service if served personally on the party to whom
notice is to be given, (b) on the day of transmission if sent by facsimile/email
transmission bearing an authorized signature to the facsimile number/email
address given below, and written confirmation of receipt is obtained promptly
after completion of transmission, (c) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by
the United States Postal Service, or (d) on the fifth day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the party as follows:


If to the Company:
 
Preferred Apartment Communities, Inc.
3625 Cumberland Boulevard, Suite 400
Atlanta, Georgia  30339
Fax: (770) 818-4105
Attention:  John A. Williams, President and Chief Executive Officer
Attention:  Leonard A. Silverstein, Executive Vice President, General Counsel
and Secretary
 
 
5

--------------------------------------------------------------------------------

 


with a copy to:


Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Fax: (212) 969-2900
Attention: Peter M. Fass, Esq.
                 James P. Gerkis, Esq.


If to the Dealer Manager:


International Assets Advisory, LLC
300 South Orange Ave., Suite 1100
Orlando, Florida  32801
Fax: (407) 254-1500
Attention:  Ed Cofrancesco


with a copy to:


Foley & Lardner, LLP
100 North Tampa Street
Suite 2700
Tampa, Florida  33602
Fax: (813) 221-4210
Attention:  Martin Traber, Esq.
                  Steven Vasquez, Esq.


If to Escrow Agent:


UMB Bank, National Association
1010 Grand Blvd. 4th Floor
Mail Stop: 1020409
Kansas City, Missouri 64106
Attention:  Lara Stevens, Corporate Trust
Telephone: (816) 860-3017
Fax: (816) 860-3029
Email: lara.stevens@umb.com


Any party may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth above.


9.           Indemnification of Escrow Agent. The Company and the Dealer Manager
hereby agree to, jointly and severally, indemnify, defend and hold harmless the
Escrow Agent from and against, any and all losses, liabilities, costs, damages
and expenses, including, without limitation, reasonable counsel fees and
expenses, which the Escrow Agent may suffer or incur by reason of any action,
claim or proceeding brought against the Escrow Agent arising out of or relating
in any way to this Agreement or any transaction to which this Agreement relates
unless such loss, liability, cost, damage or expense is finally determined by a
court of competent jurisdiction to have been primarily caused by the gross
negligence or willful misconduct of the Escrow Agent.  The terms of this Section
shall survive the termination of this Agreement and the resignation or removal
of the Escrow Agent.
 
 
6

--------------------------------------------------------------------------------

 


10.           Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other parties
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.  Any corporation or association into which the Escrow Agent may
be converted or merged, or with which it may be consolidated, or to which it may
sell or transfer all or substantially all of its corporate trust business and
assets as a whole or substantially as a whole, or any corporation or association
resulting from any such conversion, sale, merger, consolidation or transfer to
which the Escrow Agent is a party, shall be and become the successor Escrow
Agent under this Agreement and shall have and succeed to the rights, powers,
duties, immunities and privileges as its predecessor, without the execution or
filing of any instrument or paper or the performance of any further act.


11.           Governing Law; Jurisdiction. This Agreement shall be construed,
performed, and enforced in accordance with, and governed by, the internal laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.


12.           Severability. If any provision of this Agreement is declared by
any court or other judicial or administrative body to be null, void, or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this Agreement shall remain in full force and
effect.


13.           Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties, or conditions
hereof may be waived, only by a written instrument executed by the parties
hereto, or in the case of a waiver, by the party waiving compliance. Any waiver
by any party of any condition, or of the breach of any provision, term,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such condition, or of the breach of any other provision, term,
covenant, representation, or warranty of this Agreement.  The Company and the
Dealer Manager agree that any requested waiver, modification or amendment of
this Agreement shall be consistent with the terms of the Offering.


14.           Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the escrow contemplated
hereby and supersedes and replaces all prior and contemporaneous agreements and
understandings, oral or written, with regard to such escrow.


15.           Section Headings. The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.


16.           Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in counterparts,
each of which shall be deemed an original, but all of which shall constitute the
same instrument.
 
 
7

--------------------------------------------------------------------------------

 


17.           Resignation. The Escrow Agent may resign upon 30 days’ advance
written notice to the parties hereto. If a successor escrow agent is not
appointed by the Company within the 30-day period following such notice, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent, or may interplead the Investor Funds with such court,
whereupon the Escrow Agent’s duties hereunder shall terminate.


18.           References to Escrow Agent.  Other than the Offering Document, any
of the other documents related to the Offering (including the subscription
agreement and exhibits thereto) and any amendments thereof or supplements
thereto, no printed or other matter in any language (including, without
limitation, notices, reports and promotional material) which mentions the Escrow
Agent’s name or the rights, powers, or duties of the Escrow Agent shall be
issued by the Company or the Dealer Manager, or on the Company’s or the Dealer
Manager’s behalf, unless the Escrow Agent shall first have given its specific
written consent thereto.  Notwithstanding the foregoing, any amendment or
supplement to the Offering Document or any other document related to the
Offering (including the subscription agreement and exhibits thereto) that
revises, alters, modifies, changes or adds to the description of the Escrow
Agent or its rights, powers or duties hereunder shall not be issued by the
Company or the Dealer Manager, or on the Company’s or the Dealer Manager’s
behalf, unless the Escrow Agent has first given specific written consent
thereto.


19.           Patriot Act Compliance.  The Company shall provide to the Escrow
Agent upon the execution of this Agreement any documentation requested and any
information reasonably requested by the Escrow Agent to comply with the USA
Patriot Act of 2001, as amended from time to time.


[Signature page follows.]
 
 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the date and year first set forth above.


PREFERRED APARTMENT COMMUNITIES, INC.


By:
 /s/ John A. Williams
   
Name: 
John A. Williams
   
Title:
President and Chief Executive Officer
 



INTERNATIONAL ASSETS ADVISORY, LLC


By:
 /s/ Ed Confrancesco
   
Name: 
Ed Confrancesco
   
Title:
President
 



UMB BANK, NATIONAL
ASSOCIATION, as Escrow Agent


By:
 /s/ Lara L. Stevens
   
Name: 
 Lara L. Stevens
   
Title:
 Vice President
 

 
 
9

--------------------------------------------------------------------------------

 

Exhibit A


CERTIFICATE AS TO AUTHORIZED SIGNATURES
Account Name:


Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of Preferred
Apartment Communities, Inc. and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of Preferred
Apartment Communities, Inc.


Name/Title
 
Specimen Signature
     
John A. Williams
 
/s/ John A. Williams
President and Chief Executive Officer
 
Signature
     
Leonard A. Silverstein
 
/s/ Leonard A. Silverstein
Executive Vice President, General Counsel and Secretary
 
Signature
     
Michael J. Cronin
 
/s/ Michael J. Cronin
Chief Accounting Officer and Treasurer
 
Signature
     
William F. Leseman
 
/s/ William F. Leseman
Executive Vice President – Property Management
 
Signature

 
 
10

--------------------------------------------------------------------------------

 

Exhibit A-1


CERTIFICATE AS TO AUTHORIZED SIGNATURES

 
Account Name:

 
Account Number:
 
The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as Authorized Representatives of
International Assets Advisory, LLC and are authorized to initiate and approve
transactions of all types for the above-mentioned account on behalf of
International Assets Advisory, LLC.


Name/Title
 
Specimen Signature
     
Ed Cofrancesco
 
/s/ Ed Confrancesco
President
 
Signature
     
Sheri Cuff
 
/s/ Sheri Cuff
Chief Operating Officer
 
Signature
     
Ann A. Moore
 
/s/ Ann A. Moore
Chief Compliance Officer
 
Signature

 
 
11

--------------------------------------------------------------------------------

 


Exhibit B


ESCROW FEES AND EXPENSES


Acceptance Fee
     
Review document, establish accounts, and
  $ 3,000  
Set up recon file/feeds with Transfer Agent
                 
Annual Fee
       
Annual Escrow Agent
  $ 3,000            
Transactional Fees, if applicable
       
Outgoing Wire Transfer
  $ 15 each  
Daily Recon File to Transfer Agent
  $
2.50 per Business Day
 
Web Exchange Access
  $
60 per month
 
Overnight Delivery/Mailings
  $
16.50 each
 
IRS Tax Reporting
  $
10 per 1099
 

 
Acceptance and Annual Fee will be payable at the initiation of the
escrow.  Transactional fees, if any, will be billed quarterly in arrears. Other
fees and expenses will be billed as incurred.
 
Fees specified are for the regular, routine services contemplated by this
Agreement, and any additional or extraordinary services, including, but not
limited to disbursements involving a dispute or arbitration, or administration
while a dispute, controversy or adverse claim is in existence, will be charged
based upon time required at the then standard hourly rate.
 
 
12

--------------------------------------------------------------------------------

 

Exhibit C


FORM OF ESCROW RELEASE NOTICE


Date:


UMB Bank, National Association
1010 Grand Blvd. 4th Floor
Mail Stop: 1020409
Kansas City, Missouri 64106


Ladies and Gentlemen:


In accordance with the terms of Section 3 of the Subscription Escrow Agreement
dated as of November 18, 2011 (as the same may be amended from time to time,
the “Escrow Agreement”), among Preferred Apartment Communities, Inc. (the
“Company”), International Assets Advisory, LLC (the “Dealer Manager”) and UMB
Bank, National Association (the “Escrow Agent”), the Company and the Dealer
Manager hereby notify the Escrow Agent that the ________ closing will be held on
___________ for gross proceeds of $_________.


PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER (or as indicated) AS FOLLOWS
(wire instructions attached):



 
$
     
$




 
Very truly yours,
     
PREFERRED APARTMENT COMMUNITIES,
INC.,
 
as the Company
         
By:
      
Name:
     
Title:
           
INTERNATIONAL ASSETS ADVISORY, LLC,
 
as the Dealer Manager
         
By:
     
Name:
     
Title:
 

 
 
13

--------------------------------------------------------------------------------

 